Case 1:19-cv-12320-DJC Document 35-12 Filed 07/17/20 Page 1 of 5




                                       EXHIBIT L




                                                          A3093\306083941.v1
        Case 1:19-cv-12320-DJC Document 35-12 Filed 07/17/20 Page 2 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

WENDY HARRINGTON,
               Plaintiff,                           CIVIL ACTION NO. 1:19-cv-12320-DJC
v.
DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR THE
SECURITIZED ASSET-BACKED
RECEIVABLES LLC TRUST 2007-HE1,
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-HE1,
               Defendant.

      DEFENDANT’S FIRST REQUEST FOR ADMISSIONS BY THE PLAINTIFF

        Pursuant to the Federal Rules of Civil Procedure 36, Deutsche Bank National Trust

Company, as Trustee for the Securitized Asset-Backed Receivables LLC Trust 2007-HE1,

Mortgage Pass-Through Certificates Series 2007-HE1 (“Deutsche Bank as Trustee” or the

“Defendant”), hereby requests that the Plaintiff, Wendy Harrington (“Plaintiff” or “Harrington”),

respond to Defendant’s Request for Admissions within thirty (30) days.

                                         INSTRUCTIONS

       1.      These Requests for Admissions are to be responded to in accordance with Rules 26

and 36 of the Federal Rules of Civil Procedure and Local Rule 26.5.

       2.      All requests contained herein must be responded to separately and fully in writing,

under penalty of perjury, and any objections to any request contained herein must state the reason

for such objection with sufficient particularity.

       3.      For the purposes of these requests, the singular form of a noun or a pronoun shall

be considered to include within its meaning the plural form of a noun or pronoun so used, and

vice-versa.



                                                                                  1026105\305534258.v1
        Case 1:19-cv-12320-DJC Document 35-12 Filed 07/17/20 Page 3 of 5




                                          DEFINITIONS

       As used in this document, unless otherwise noted, all words shall have the meanings given

to them by: (i) the definitions included in this Section; (ii) the Federal Rules of Civil Procedure;

and (iii) Local Rule 26.5.

       Complaint: The term “Complaint” means the Complaint filed by the Plaintiff in the above-

captioned matter on or about November 4, 2019.

       Mortgage: The term “the Mortgage” means the mortgage on the Property granted by the

Plaintiff to Mortgage Electronic Registration Services, Inc., dated August 31, 2006.

       Mortgage Modification: The term “Mortgage Modification” means the mortgage

modification agreement signed by you on or about May 7, 2012.

       Note: The term “the Note” means the $215,000.00 promissory note signed by the Plaintiff

in favor of WMC Mortgage Corporation.

       Property: The term “the Property” means the real property located at 4 Mercier Street,

Dracut, Massachusetts.

       You or Your: The term “You” or “Your” means the Plaintiff, Wendy Harrington, as

identified in the caption of this matter, and each of his agents.

                                REQUESTS FOR ADMISSIONS

REQUEST NO. 1:         On August 31, 2006, you borrowed $215,000.00 from WMC Mortgage
Corporation.

REQUEST NO. 2:         Attached as Exhibit A is a true and accurate copy of the Note.

REQUEST NO. 3:         You signed the Note.

REQUEST NO. 4:         Your initials appear on pages 1 and 2 of the Note, and your signature appears
on page 3.

REQUEST NO. 5:         On August 31, 2006, you signed a mortgage.

REQUEST NO. 6:         Attached as Exhibit B is a true and accurate copy of your Mortgage.

                                                  2
                                                                                   1026105\305534258.v1
       Case 1:19-cv-12320-DJC Document 35-12 Filed 07/17/20 Page 4 of 5




REQUEST NO. 7:      You signed the Mortgage as security for the $215,000.00 you borrowed on
August 31, 2006.

REQUEST NO. 8:      Your initials appear on pages 1-12 of the Mortgage.

REQUEST NO. 9:      Your signature appears on page 13 of the Mortgage.

REQUEST NO. 10: Your initials appear on page 14 of the Mortgage, which contains the legal
description of the property.

REQUEST NO. 11: You signed a Mortgage Modification on or about May 7, 2012.

REQUEST NO. 12: A true and accurate copy of the Mortgage Modification is attached as
Exhibit C.

REQUEST NO. 13: When you signed the Mortgage Modification, you agreed that the Mortgage
was a lien on the Property.

REQUEST NO. 14: When you signed the Mortgage Modification, you agreed that Deutsche
Bank as Trustee is the holder of your Note and Mortgage.

REQUEST NO. 15: The Mortgage Modification required you to pay $884.14 each month,
beginning May 1, 2012.

REQUEST NO. 16: You did not pay $884.14 each month beginning May 1, 2012, as required
by the Modification Agreement.




                             [SIGNATURE PAGE FOLLOWS]




                                             3
                                                                           1026105\305534258.v1
         Case 1:19-cv-12320-DJC Document 35-12 Filed 07/17/20 Page 5 of 5




                                            DEUTSCHE BANK NATIONAL TRUST
                                            COMPANY AS TRUSTEE FOR THE
                                            SECURITIZED ASSET-BACKED
                                            RECEIVABLES LLC TRUST 2007-HE1,
                                            MORTGAGE PASS-THROUGH
                                            CERTIFICATES SERIES 2007-HE1

                                            By: Its Attorneys

                                            /s/ Kevin W. Manganaro
                                            Hale Yazicioglu Lake, BBO #679480
                                            Kevin W. Manganaro, BBO #690082
                                            HINSHAW & CULBERTSON LLP
                                            53 State Street, 27th Floor
                                            Boston, MA 02109
                                            Phone: 617-213-7000
                                            Fax: 617-213-7001
                                            E-mail: hlake@hinshawlaw.com
                                                    kmanganaro@hinshawlaw.com
Dated:        April 20, 2020




                               CERTIFICATE OF SERVICE

      I, Kevin W. Manganaro, hereby certify that on April 20, 2020 I served the foregoing
document on counsel for the Plaintiff by email and first class mail as follows:

         Wendy Harrington, Pro Se
         4 Mercier Street
         Dracut, MA 01826
         Cocacapi@hotmail.com

                                            /s/ Kevin W. Manganaro
                                            Kevin W. Manganaro




                                           4
                                                                          1026105\305534258.v1
